 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:12-CR-485-GMN-PAL

 9                Plaintiff,                       Final Order of Forfeiture

10         v.

11 ROCCO LAZAZZARO,

12                Defendant.

13         This Court found that Rocco Lazazzaro shall pay the in personam criminal forfeiture
14 money judgment of $3,745,310.96 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18

15 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p). Indictment, ECF

16 No. 1; Change of Plea, ECF No. 44; Plea Agreement, ECF No. 45; Order of Forfeiture,

17 ECF No. 46; Order of Forfeiture, ECF No. 57.

18         The United States District Court for the District of Nevada sentenced Rocco
19 Lazazzaro and entered the sentencing Order of Forfeiture with a criminal forfeiture money

20 judgment of $3,745,310.96 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. §

21 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p). Sentencing Minutes, ECF

22 No. 56; Sentencing Order of Forfeiture, ECF No. 57.

23         The United States District Court for the District of Nevada entered the Judgment in
24 a Criminal Case on Rocco Lazazzaro with the Sentencing Order of Forfeiture (ECF No. 57)

25 attached. Judgment in a Criminal Case, ECF No. 58.

26         This Court finds that the United States may amend this order at any time to add
27 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

28 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).
 1   SUBSTITUTION – 2018 White Nissan Maxima and any and all funds in U.S. Bank

 2   accounts ending in 2172 and 3290:

 3          The United States filed a Sealed Ex Parte Motion to Substitute and to Forfeit

 4   Property of Rocco Lazazzaro (ECF No. 118) to be used towards satisfaction of Rocco

 5   Lazazzaro’s criminal forfeiture money judgment. This Court entered the order granting the

 6   United States’ motion to substitute and forfeit (ECF No. 121) authorizing the substitution

 7   and Forfeiture of the following property pursuant to Fed. R. Crim. P. 32.2 (e)(1)(B) and 21

 8   U.S.C. § 853(p)(1)(A), (p)(1)(B), (p)(1)(D), and (p)(2): 2018 White Nissan Maxima, VIN

 9   1N4AA6APXJC368076 and any and all funds in U.S. Bank accounts ending in 2172 and

10   3290 (all of which constitutes property).

11          The Federal Bureau of Investigation (FBI) executed the substitution and forfeiture

12   order and took the property into custody (ECF No. 123). The United States filed a Motion

13   for Interlocutory Sale (ECF No. 124) and an order is still pending.

14          This Court finds the United States published the notice of forfeiture in accordance

15   with the law via the official government internet forfeiture site, www.forfeiture.gov,

16   consecutively from February 16, 2019, through March 17, 2019, notifying all potential third

17   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

18   127.

19          This Court finds the United States notified known third parties by personal service of

20   their right to petition the Court. Notice of Filing Service of Process – Personal Service, ECF

21   No. 128.

22          On February 19, 2019, the United States Marshals Service personally served

23   Turnberry Associates c/o Brian K. Terry, President, Thorndal Armstrong Delk Balkenbush

24   & Eisinger, with copies of the Sealed Order for substitution and forfeiture and the Notice.

25   Notice of Filing Service of Process – Personal Service, ECF No. 128 and 128-1, p. 1-9.

26          On April 8, 2019, the FBI personally served Rocco Lazazzaro with copies of the

27   Sealed Order for substitution and forfeiture and the Sealed Ex Parte Motion for substitution

28   ///
                                                   2
 1   and forfeiture. Notice of Filing Service of Process – Personal Service, ECF No. 128 and

 2   128-1, p. 10-25.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 981(a)(1)(C)

11   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and (p) and shall be disposed of

12   according to law: 2018 White Nissan Maxima, VIN 1N4AA6APXJC368076 and any and

13   all funds in U.S. Bank accounts ending in 2172 and 3290, which had a balance of $202.19

14   which the net proceeds after costs and expenses will be applied towards the criminal

15   forfeiture money judgment of $3,745,310.96.

16          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the United

17   States recover from Rocco Lazazzaro the remaining balance of the $3,745,310.96 criminal

18   forfeiture money judgment, that the forfeiture of the money judgment and the property is

19   imposed, that the money judgment shall be collected, and that the property and the

20   collected amount shall be disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

22   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

23   deposit, as well as any income derived as a result of the government’s management of any

24   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

25   disposed of according to law.

26   ///

27   ///

28   ///
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4                      9 day of September, 2019.
            DATED this ____

 5

 6

 7                                               Gloria M. Navarro, District Judge
                                                 UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   May 21, 2019.

 4

 5                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 6                                                   FSA Contractor Paralegal

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
